UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2238



In re:   ELISHA RIGGLEMAN,



                Petitioner.



         On Petition for Writ of Mandamus.      (5:14-cv-03232)


Submitted:   February 12, 2015              Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elisha Riggleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elisha   Riggleman   petitions          for   a    writ    of    mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.              He seeks an order from this

court directing the district court to act.                     We find the present

record   does   not     reveal   undue       delay    in   the    district       court.

Accordingly, we grant leave to proceed in forma pauperis and

deny   the   mandamus    petition.       We    dispense        with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      PETITION DENIED




                                         2